PER CURIAM:
James M. Tennant and Charles R. Richards (“Appellants”) seek to appeal the district court’s order adopting the magistrate judge’s report and recommendation, granting Southeastern Publishing Company, Inc., summary judgment and dismissing it from Appellants’ civil action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Appellants seek to appeal is neither a final order nor an appealable interlocutory or collateral order. In the absence of an “express determination” by the district court that there is no just reason for delayed appellate review of the award of summary judgment in Southeastern’s favor, review of the district court’s order must await the disposition of all claims against all parties. Fed.R.Civ.P. 54(b). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.